Exhibit 10.31

NOTE EXCHANGE AGREEMENT
THIS NOTE EXCHANGE AGREEMENT (this “Agreement”) is entered into as of January
21, 2014, by and between VMware, Inc., a Delaware corporation (the “Maker”) and
EMC Corporation, a Massachusetts corporation (the “Payee”).
RECITALS
A.Payee is the holder of an Amended and Restated Promissory Note issued by Maker
dated June 10, 2011 in the original principal amount of $450,000,000 (the
“Existing Note”).
B.Payee has agreed to extend new additional credit to Maker in the principal
amount of $1,050,000,000 (the time of such new credit extension being the
“Effective Time”) and to exchange the Existing Note for three (3) new notes, one
in the principal amount of $680,000,000 with a maturity date of May 1, 2018, one
in the principal amount of $550,000,000 with a maturity date of May 1, 2020 and
one in the principal amount of $270,000,000 with a maturity date of December 1,
2022 (collectively, the “Exchange Notes”) in the form attached hereto as Exhibit
A.
AGREEMENT
1.Exchange of Notes
Payee and Maker hereby agree that, (a) Payee shall extend new additional credit
to Maker in the principal amount of $1,050,000,000, (b) at the Effective Time,
Maker shall pay Payee all outstanding accrued interest, fees and other costs and
expenses due under the Existing Note (the “Outstanding Existing Note
Non-Principal Obligations”), (c) Maker shall issue and deliver the Exchange
Notes to Payee in exchange for the delivery of the Existing Note by Payee to
Maker, (d) effective as of the Effective Time, the Existing Note shall be
exchanged into the Exchange Notes and all obligations of Maker to Payee under
the Existing Note that remain outstanding after the Effective Time shall be
renewed, extended and modified in accordance thereof, (e) following the
Effective Time, the terms of the Existing Note shall cease to have any force and
effect, and (f) Payee and Maker shall execute a cross-receipt to evidence the
exchange of the Existing Note for the Exchange Notes.
2.Additional Agreements
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts.
(b)    In the event that any provision of this Agreement or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Agreement will continue in
full force and effect and the application of such provision to other persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto. The parties further agree to replace such void or unenforceable
provision of this Agreement with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable provision. This Agreement may be executed in multiple
counterparts (including facsimile counterparts), each of which shall constitute
an original and all of which together shall constitute one and the same
instrument.
[Signature Page Follows]

1


 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Payee and Maker have executed this Agreement
effective as of the date set forth above.


MAKER:
VMWARE, INC.
By: /s/ Jonathan Chadwick    
Name: Jonathan Chadwick    
Title: Chief Financial Officer and EVP    


PAYEE:
EMC CORPORATION
By: /s/ Denis Cashman    
Name: Denis Cashman    
Title: Chief Accounting Officer and Chief Operating Officer, Finance    




--------------------------------------------------------------------------------




Exhibit A
Form of Exchange Note

-3-

--------------------------------------------------------------------------------




PROMISSORY NOTE
[$680,000,000][$550,000,000][$270,000,000]    January ____, 2014


FOR VALUE RECEIVED, VMware, Inc., a Delaware corporation (the “Maker”), hereby
promises to pay to the order of EMC Corporation, a Massachusetts corporation
(the “Payee”), its successors and assigns, on or before the Maturity Date (as
hereinafter defined), the principal sum of [Six Hundred Eighty Million Dollars
($680,000,000)][Five Hundred Fifty Million Dollars ($550,000,000)][Two Hundred
Seventy Million Dollars ($270,000,000)] together with interest from the date
hereof on the unpaid principal balance hereof from time to time outstanding,
pursuant to the terms and conditions contained herein.
Interest shall accrue on the outstanding principal balance of this Promissory
Note (the “Note”) during each fiscal quarter of the Payee (each, a “Fiscal
Quarter”) at a rate per annum of 1.75%.
Interest shall be payable quarterly in arrears commencing on March 31, 2014 and
continuing on the last business day of each Fiscal Quarter thereafter, except
that the entire unpaid balance of accrued interest, if not sooner paid, shall be
due and payable in full on or before the Maturity Date. Interest hereunder shall
be computed on the basis of a 365-day year for the actual number of days
elapsed. All payments of interest and principal under this Note shall be in
lawful money of the United States of America.
The principal balance evidenced by this Note, together with all accrued but
unpaid interest thereon, shall be due and payable in full on or before [May 1,
2018][May 1, 2020][December 1, 2022] (the “Maturity Date”); provided, however,
that the Maker shall have the right to prepay this Note in full or in part at
any time beginning 90 days from the date hereof (the “Prepayment Right”). Any
prepayment amount received by the Payee in connection with the Prepayment Right
shall be applied first to accrued but unpaid interest thereon through the date
of such prepayment, then to principal. Any such prepayment shall be due and
payable without any premium or penalty of any kind.
In the event that the Maker fails to make any interest payment or any other
payment as and when due and such payment remains unpaid for a period of more
than sixty (60) days after notice from the Payee, the Payee may, at the Payee’s
sole discretion, accelerate the maturity of all amounts due hereunder, all of
which shall be immediately due and payable in full upon written demand from the
Payee received by the Maker. Upon the Maker’s receipt of such written notice of
acceleration from the Payee, all amounts due hereunder shall automatically and
immediately be due and payable in full, without further presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Maker.
The Maker, for itself and its successors and assigns, hereby waives presentment,
protest, notice of demand, demand for payment, notice of intention to accelerate
maturity, notice of acceleration of maturity, notice of sale and all other
notices of any kind whatsoever, except for

-4-

--------------------------------------------------------------------------------




the written notice of acceleration and the written notice of a past due payment
provided for in the immediately preceding paragraph. Any failure by the Payee to
exercise any right hereunder or otherwise available at law or in equity shall
not be construed as a waiver of the right to exercise the same, or any other
right or remedy, at any time.
No waiver, amendment or other modification of this Note shall be binding upon
either the Maker or the Payee, unless in writing and signed by a duly-authorized
representative of both parties. If any provision of this Note shall be
prohibited or invalid under applicable law, such provision shall be ineffective
but only to the extent of such prohibition or invalidity, and without
invalidating the remainder of such provision or the remaining provisions of this
Note.
Payee may assign or transfer any or all of the obligations hereunder. This Note
shall be binding upon the Maker and its successors and assigns. This Note shall
be governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts.


(Signature Page Follows)





-5-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed and
effective as of the day and year first above written.
VMWARE, INC.
By:    
Printed Name:    
Title:    





sf-3374708